UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
ANTHONY HOLBROOK, Individually and On
Behalf of All Others Similarly
Situated,

                   Plaintiff,

            - against -
                                                            MEMORANDUM AND ORDER
TRIVAGO N.V., ROLF SCHRÖMGENS, AXEL
HEFER, NATIONAL CORPORATE RESEARCH,                         17 Civ. 8348 (NRB)
LTD., J.P. MORGAN SECURITIES, LLC,
GOLDMAN, SACHS & CO., MORGAN STANLEY
& CO. LLC, ALLEN & COMPANY LLC,
MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, CITIGROUP GLOBAL
MARKETS INC., DEUTSCHE BANK
SECURITIES INC., COWEN AND COMPANY,
LLC, and GUGGENHEIM SECURITIES, LLC,

               Defendants.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Lead    Plaintiff         Dharmanand      Shetty     brings       this   federal

securities class action on behalf of all individuals and entities

that purchased or otherwise acquired american depositary shares

(“ADSs”) of trivago, N.V. (“Trivago” or “the Company”) (1) between

December 16, 2016 and October 25, 2017, inclusive (the “Class

Period”),    or    (2)   pursuant    or       traceable     to   the    registration

statement issued in connection with the Company’s initial public

offering    on    or   about    December      16,   2016.        Plaintiffs   allege

violations of Section 11 of the Securities Act of 1933 (“Securities

Act”) against Trivago, its chief executive officer (“CEO”) Rolf

                                          1
Schrömgens, and its chief financial officer (“CFO”) Axel Hefer

(collectively,        “the       Trivago         Defendants”),       the    Company’s

underwriters J.P. Morgan Securities, LLC, Goldman, Sachs & Co.,

Morgan Stanley & Co. LLC, Allen & Company LLC, Merrill Lynch,

Pierce,    Fenner    &    Smith    Inc.,        Citigroup   Global    Markets   Inc.,

Deutsche    Bank    Securities          Inc.,    Cowen   and   Company,      LLC,   and

Guggenheim     Securities,         LLC     (collectively,        “the      Underwriter

Defendants”),       and   the     Company’s       U.S.   representative       National

Corporate    Research,       LTD       (“NCR”).      Plaintiffs      further    allege

violations of Section 10 of the Securities Exchange Act of 1934

(“Exchange Act”) and Rule 10b-5 promulgated thereunder against the

Trivago    Defendants      and     bring    “control     person”     claims    against

Schrömgens and Hefer (together, the “Individual Defendants”) under

both Section 15 of the Securities Act and Section 20(a) of the

Exchange Act.

      Presently before the Court are: (1) Trivago’s 1 motion to

dismiss the Consolidated Amended Class Action Complaint (“CAC”) in

its entirety for failure to state a claim pursuant to Rule 12(b)(6)

of   the   Federal       Rules    of    Civil     Procedure    (“FRCP”);      (2)   the

Underwriter Defendants’ motion to dismiss plaintiffs’ Section 11

claims as against the Underwriter Defendants pursuant to Rule

12(b)(6); and (3) NCR’s motion to dismiss plaintiffs’ Section 11



      1     To date, neither of the Individual Defendants have been served, and
Trivago therefore moves only on the Company’s behalf.

                                            2
claims   as   against    NCR   pursuant    to   Rule    12(b)(6)    and   for

insufficient service of process pursuant to Rule 12(b)(5).                For

the reasons that follow, NCR’s motion to dismiss pursuant to Rule

12(b)(5) is denied and all moving defendants’ motions to dismiss

for failure to state a claim are granted.

                           FACTUAL BACKGROUND 2
      A. Trivago Defendants

      Trivago operates a global hotel search platform that allows

users of the Company’s website or mobile application to search for

and compare deals from a variety of hoteliers and online travel

agencies (“OTAs”).      Trivago offered access to approximately 1.3

million hotels in over 190 countries as of December 31, 2016.             CAC

¶ 43; Gerber Decl. Ex. 1 at 1.            At all times relevant to this

action, defendant Rolf Schrömgens has served as Trivago’s CEO and

defendant Axel Hefer has served as the CFO.            Both Schrömgens and

Hefer were also managing directors of Trivago.

      B. Trivago’s Business Model




      2     The following allegations are largely drawn from the CAC [ECF No.
26], and are assumed to be true for purposes of these motions.       See Glob.
Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 154 (2d Cir. 2006).
We also consider any “statements or documents incorporated into the complaint
by reference, legally required public disclosure documents filed with the
[Securities and Exchange Commission (“SEC”)], and documents possessed by or
known to the plaintiffs and upon which they relied” in bringing this action,
ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007), which
include the eleven documents attached as exhibits to the Declaration of Jared
Gerber (“Gerber Decl.”), May 15, 2018, ECF No. 43.


                                      3
      The Company generates substantially all of its revenue by

charging its advertisers – the aforementioned hoteliers and OTAs

- a fee in exchange for listing their offers on Trivago’s search

platform.     CAC ¶ 46.     The fee is assessed on a “cost-per-click”

basis, whereby an advertiser pays Trivago each time that a user

clicks   on   that   advertiser’s    offer   and    is   transferred    to   the

advertiser’s website or “landing page.”            Id.   The size of the fee

is determined by a bidding process through which advertisers

compete for prominence within Trivago’s search results; the higher

an advertiser bids to pay per click, the more likely it is that

Trivago will display their offer towards the top of its users’

search results. 3    Id. ¶ 47.

      C. Introduction of the Relevant Assessment

      Trivago has an obvious financial interest in the quality of

its users’ experiences after they click on a hotel offer and are

transferred to an advertiser’s landing page for booking.               The more

positive the post-click experience, the more likely it is that a

user will book a hotel, and, consequently, the more advertisers

will be willing to bid for a prominent listing on Trivago’s

platform.     Id. ¶ 59.    Conversely, if an advertiser’s landing page

requires users to take cumbersome and unnecessary steps before


      3     An advertiser’s bid amount is not the only factor influencing where
an advertiser’s offer will appear on Trivago’s search platform. The Company’s
proprietary search ranking algorithm also considers, for example, the offered
room rate and the likelihood that the offer will match the user’s specific hotel
search criteria. CAC ¶ 47.

                                       4
finalizing    their   booking,    or    bombards    users    with   unsolicited

advertisements for additional services, users will be less likely

to book a hotel through that advertiser, which will ultimately

depress the value of a click on Trivago’s website and negatively

impact its advertisers’ bid amounts.

      Up and until an unspecified date in December of 2016, the

Company had a policy under which an advertiser could be excluded

from Trivago’s website “unless its landing page was up to Trivago’s

user experience standards.”            Id. ¶ 9.     While, in theory, this

policy was intended to prohibit non-compliant advertisers from

appearing    on   Trivago’s    search       platform,   in   practice   larger

advertisers like Priceline 4 found a way around the policy, as

described    by   Schrömgens     during     a   conference   call   announcing

quarterly financial results in May of 2017:

      For many years . . . we defined pretty clearly what kind
      of landing pages we expect from the advertisers. And an
      advertiser who did not want or could not comply with our
      expectation was not allowed to participate in the
      marketplace. This came with several problems. On one
      hand advertisers were not able to join the auction if
      they were not changing the landing pages. On the other
      side, existing advertisers did not really have the
      chance to test the landing experience and find a better
      solution. Sometimes advertisers were even finding ways
      around    our    specifications    and   they    created
      inefficiencies in the marketplace and inferior overall
      user value.


      4     Priceline and Expedia were responsible for generating nearly 80% of
Trivago’s revenue in 2016 and 2017, with Priceline and its affiliated brands
alone responsible for nearly 45% both years. Id. ¶ 49. Expedia has held a
controlling stake in Trivago since 2013, making Priceline Trivago’s largest
non-affiliated advertiser by a considerable margin. Id. ¶ 45.

                                        5
Id. ¶ 82.    Hefer similarly described the pre-December 2016 policy

at an industry conference in November of 2017:

     The shortcoming of [the pre-December 2016] system was
     that the only stick, in a way, that we had was not to
     allow somebody on the platform. You know, so if somebody
     would just give us different landing pages and with a
     different user experience, we could only say, ‘Okay.
     Fine. We don’t accept you anymore. You have to stay off
     the platform.’ And so end of [2016] some of our larger
     advertisers realized that that is not a particularly
     credible threat for a sizable advertiser and started to
     test around with different designs which I can fully
     understand from their perspective, but from our
     perspective, that is a not as good user experience. And
     once you allow larger advertisers to deviate from your
     rules, in a way, you give them an additional advantage
     in the marketplace.

Id. ¶ 178.

     At some point in December of 2016, Trivago introduced a new

policy   called    the     “relevance   assessment”     to   address      the

enforcement problems inherent in the Company’s pre-December 2016

approach to regulating advertiser landing pages.             The relevance

assessment   is   fairly   characterized   as   a   carrot   to   the   prior

policy’s stick, in that it created a financial incentive for

advertisers to adhere to Trivago’s landing page standards instead

of threatening outright exclusion from the platform for failing to

do so.   At the same November 2017 conference, Hefer explained the

new policy in the following way:

     [T]he relevance assessment that we introduced end of
     [2016] was basically a set of criteria, what we think is
     a good experience and is a bad experience, and based on
     these criteria you would basically get a score. That
     then works very similar to quality scoring other

                                    6
      searches, which is       basically a modifier of the bids. As
      a   consequence,         those  advertisers   that   deviated
      significantly from       what we think is ideal had to pay in
      a way a penalty or       had to pay more to get the same.

Id.    In other words, an advertiser that failed to comply with

Trivago’s    landing    page    standards   was   given   a   low   score    that

factored into Trivago’s search ranking algorithm and decreased the

relative prominence of that advertiser’s hotel offers in Trivago’s

search results.        Non-compliant advertisers could then determine

whether to offset the negative impact of their low scores by paying

a “penalty” in the form of a higher bid per click amount.               Id. ¶¶

61–64.

      D. Impact of the Relevance Assessment

      Plaintiffs allege that the introduction of the relevance

assessment “had a temporary and substantial positive impact on

Trivago for a portion of the Class Period (especially the first

half of 2017),” as advertisers with low relevance assessment scores

like Priceline paid penalties in the form of increased bids in

order to maintain prominence in Trivago’s search results.                   CAC ¶

15.   This led to an increase in Trivago’s revenue and RPQR 5 in the

first quarter of 2017 (“Q1 2017”) and second quarter of 2017 (“Q2




      5     “Qualified referrals” or “QRs” measure the number of unique visitors
that click through from Trivago’s platform to an advertiser’s website per day,
CAC ¶ 52, while “revenue per qualified referral” or “RPQR” refers to the revenue
generated per QR, and describes “the quality of [Trivago’s] referrals, the
efficiency of [Trivago’s] marketplace, and as a consequence, how effectively
[Trivago] monetize[s its] users.” Id. ¶ 53.

                                       7
2017”), as well as (to a lesser extent) the fourth quarter of 2016

(“Q4 2016”).     Id.

     By the end of Q2 2017, advertisers began to conform their

landing pages to Trivago’s standards and “no longer had to pay the

‘poor relevance assessment score penalty’ to obtain the same

priority in search results.”      Id. ¶ 16.           The temporary boost to

Trivago’s revenues therefore disappeared, and plaintiffs allege

that the policy ultimately had a deleterious effect on Trivago’s

broader relationship with Priceline.

     E. Class Period Events and Disclosures

     According     to   plaintiffs,       the   Company   failed   to   timely

disclose the existence of the relevance assessment, downplayed the

new policy’s impact on revenue throughout the Class Period, and

“omitted that it was expected to be a short-term boost that would

instantly    end   once   Priceline        complied    with   Trivago’s   new

guidelines.”     Id. ¶ 15.   We summarize the Class Period events and

disclosures relevant to plaintiffs’ allegations below.

            i. Initial Public Offering

     The Class Period begins on December 16, 2016, around the time

that Trivago introduced the relevance assessment and on the date

of the Company’s initial public offering (“IPO” or “the Offering”).

In connection with the IPO, Trivago filed a Form F-1 with the SEC

on November 14, 2016, an amended Form F-1 on December 5, 2016, a

Form F-6 on December 6, 2016, and a prospectus on December 16,

                                      8
2016 (collectively, the “Registration Statement”). 6                   Id. ¶¶ 54–57.

Trivago’s Registration Statement described the nature of Trivago’s

business and various risks attendant to an investment therein,

without      referencing           the     implementation         (or      impending

implementation) of the relevance assessment or the fact that

Priceline or any other advertiser had been violating Trivago’s

landing page standards leading up to the Offering.

     With      respect     to   the      bidding   process,      the    Registration

Statement explained to potential investors that the price that

advertisers pay per click “is determined through a competitive

bidding     process      whereby    advertisers      bid    on    their    placement

priority for a specific hotel offer.”                Id. ¶ 111.         According to

Trivago, advertisers’ bidding behavior was influenced by:

        the rate at which our referrals result in bookings
        on the advertisers’ sites, or booking conversion,
        and the amount our advertisers obtain from referrals
        as a result of hotels booked on their sites, or
        booking value, and the degree to which advertisers
        are willing to share the overall booking value, or
        revenue share.

Id. ¶¶ 113–14.        Trivago also disclosed the introduction (in early

2015) of “hotel-level CPC bidding,” which allowed advertisers the

freedom   to    bid    any   amount      rather    than   choosing      from   a   pre-

determined selection of possible bid amounts.                 Id. ¶ 113.



      6     Schrömgens and Hefer signed the Form F-1, amended Form F-1, and
Form F-6 in their respective capacities as Managing Directors of Trivago.
Defendant NCR signed the Form F-6 in its capacity as Trivago’s “authorized
representative in the United States.” Id. ¶¶ 54–56.

                                            9
     The    Registration     Statement    further    disclosed        Trivago’s

historical revenue figures and warned that the Company “may not be

able to maintain [its] historical growth rates in future periods,”

and that “[r]evenue growth may slow or revenues may decline for

any number of reasons,” Gerber Decl. Ex. 1 at 21, including, e.g.,

the “emergence of alternative business models.” 7          CAC ¶ 115.

     In the Offering, the Company sold 20,826,606 ADSs at $11.00

per share, receiving aggregate net proceeds of €207.8 million after

deducting underwriting discounts and commissions. 8           Additionally,

certain insiders (including Schrömgens) sold a total of 9,200,029

ADSs for gross proceeds of more than $101 million. 9           Id. ¶ 58.

           ii. Q4 2016 Financial Results

     On February 24, 2017, Trivago issued its fourth quarter 2016

press release (“Q4 2016 PR”) announcing positive financial results

for the fourth quarter of 2016.       Revenue grew 70% year-over-year, 10

net income rose from -€0.2 million to €0.1 million, and RPQR

increased from €1.32 to €1.36.            Id. ¶ 71.       Trivago informed




     7      Trivago made substantially the same representations in its 2016
annual report filed on Form 20-F with the SEC on March 9, 2017. CAC ¶¶ 132,
134, 136; see Pls.’ Opp. to Trivago Br. at 12, June 28, 2018, ECF No. 51.

     8      The Underwriter Defendants served as Trivago’s underwriters for
purposes of the Offering. Id. ¶ 199.

     9      Denominations of currency appear as pleaded in the CAC.

      10    “Year-over-year” indicates a comparison between the same fiscal
quarters in consecutive years (e.g., Q4 2015 and Q4 2016). Unless otherwise
noted, referenced comparisons are year-over-year.


                                     10
shareholders    that   the   growth   in    revenue   “was    driven    by    the

opportunity to invest in advertising above fourth quarter 2015

levels,” id. ¶ 124, and “improved commercialization,” id. ¶ 125. 11

      In his introductory remarks on the Q4 2016 conference call

(“Q4 2016 CC”) held that same day, Hefer explained that the

“improved commercialization” in Q4 2016 was due to changes made to

Trivago’s marketplace algorithm (which the parties now agree was

a reference to the introduction of the relevance assessment): “In

terms   of   revenue   per   qualified     referral   .   .   .   we   see,   and

particularly in the Americas is that there is [] an improved

commercialization, which leads to an increase in the revenue per

QR.   This happens frequently because we continuously optimize our

marketplace algorithm and then try out new things.”                Id. ¶¶ 127–

28.   Hefer warned, however, that:

        [h]aving said that [] it takes some time to see
        whether actually these effects are temporary or not.
        So we take it with a grain of salt and do not re-
        adjust our view on the business, and would like to
        see that improved commercialization for at least a
        second quarter, if not a third quarter before we
        will change our view. And very difficult [sic] to
        see -- to forecast whether these changes are
        temporary or lasting.

Gerber Decl. Ex. 2, ECF 43-2 at 6.




      11    “Commercialization” refers to the percentage of advertisers’
profits generated from Trivago referrals that advertisers are willing to share
with Trivago. By way of example, if advertisers are willing to bid more per
click to achieve the same revenue stream, that would lead to an increase in
Trivago’s commercialization. CAC ¶ 67 n.12.

                                      11
       After opening the call up for questions, an analyst asked

Hefer to expand upon “the commercialization issue,” to which Hefer

responded:

         So as I said, I mean, we continuously are optimizing
         our marketplace algorithms, and there are many small
         things that we continuously do. So it is a bit
         difficult to give you the technical detail and some
         of these tests are -- show a little of effect in the
         short-term and then normalize over time as there is
         just an initial reaction of the advertisers, and
         then they get used to it in a way and the bidding is
         normalizing.

Id. at 7.

       Hefer also provided prospective guidance for the fiscal year

2017 on the call, predicting "revenue growth of the financial year

2017 versus 2016 to be 45% or higher.” CAC ¶ 130. Hefer continued:

         I would like to make two comments on the seasonality
         pattern, given that we only give annual guidance.
         So the revenue distribution in the four quarters we
         expect in 2017 to be similar than 2016, with a
         slightly higher share of the first quarter and the
         second quarter compared to 2016.

Id.

         iii. Increased Revenue Growth Guidance and First Quarter
              2017 Financial Results

       On April 27, 2017, Trivago issued a press release (prior to

announcing its first quarter 2017 financial results) in which the

Company increased its expected annual revenue growth projection to

50%:

         “With a strong focus   on improving our hotel search
         product and market     leading innovation, we look
         forward to reporting    our financial results on May
         15, 2017. Given our    strong start to the year, we
                                   12
       have increased our full-year guidance and now expect
       annual revenue growth to be around 50% in 2017, with
       our adjusted EBITDA* margin likely to be up slightly
       from 2016.”

Id. ¶ 138.

     Weeks later, on May 15, Trivago issued its Q1 2017 press

release (“Q1 2017 PR”), in which it announced another quarter of

positive financial results, with net income increasing by €7.

million and RPQR growing by 4%.       Id. ¶ 76.     The press release

explicitly attributed the increase in revenue to the introduction

of the relevance assessment in its marketplace algorithm: “This

growth was largely driven by the introduction of the relevance

assessment in our marketplace algorithm in December 2016, which

assesses the quality of the users’ experience after leaving our

website.     In some cases, advertisers have compensated for their

lower relevance assessments through higher cost-per-click bids.”

Id. ¶ 140.     Consistent with the cautionary language the Company

used in announcing its Q4 2016 results, Trivago made clear that

“[w]e expect that, as advertisers optimize their websites and

bidding strategy, these positive revenue effects will be partially

mitigated over time.”    Gerber Decl. Ex. 4 at 3.

     Schrömgens and Hefer hosted the Company’s Q1 2017 conference

call (“Q1 2017 CC”) that same day.       Schrömgens provided broad

background on the relevance assessment and the impetus for its

adoption:


                                 13
       For many years our solution to secure [end-to-end
       user value creation] was rather simple, so we
       defined pretty clearly what kind of landing pages we
       expect from the advertisers. And an advertiser who
       did not want or could not comply with our expectation
       was not allowed to participate in the marketplace.
       This came with several problems.

       On one hand advertisers were not able to join the
       auction if they were not changing the landing pages.
       On the other side, existing advertisers did not
       really have the chance to test the landing
       experience and find a better solution. Sometimes
       advertisers were even finding ways around our
       specifications and they created inefficiencies in
       the marketplace and inferior overall user value.

       With the new dynamic relevance assessment of the
       booking funnel, we give advertisers the flexibility
       to adapt their landing pages, but at the same time
       the relevance factor becomes a variable in their
       optimization.   So with this actually we became
       pretty agnostic of how booking funnels would look
       like, but we still secure the maximum overall user
       value on Trivago. We really believe that this is a
       natural extension of the free marketplace, allowing
       each individual advertiser to optimize but making
       the overall value creation of guiding principle.

       So to sum up, the advantage for the user among others
       is to get a really optimized experience throughout
       the booking process and across the advertisers. The
       advantages for the advertisers are an easy access to
       the platform and more flexibility in optimization.

Gerber Decl. Ex. 5 at 3.

     Asked about how advertisers were adapting their landing pages

to Trivago’s new policy, Schrömgens responded:

       This is still in a very early stage. It’s a quite
       complex thing so it’s not very easy.   So we are
       currently in the early stages of this.

       ...


                                14
       Still this will be of course a development over time.
       It involves not only us but it involves also all of
       our advertisers; some of them are faster, some of
       them might be slower with their adoptions.

Id. at 6.

     Hefer also reaffirmed Trivago’s earlier annual revenue growth

guidance for 2017: “We expect that the positive effect that we saw

in Q4 and Q1 will be partially mitigated in 2017. As a consequence,

we expect the revenues for the overall year to grow around 50%.”

CAC ¶ 146.

     Nine days later, on May 24, 2017, Hefer participated in the

J.P. Morgan Global Technology, Media and Telecom Conference and

further described the rationale behind the implementation of the

relevance     assessment,   reiterating    Trivago’s   expectation        that

advertisers    would   conform   their    landing   pages    and,   “[a]s   a

consequence, part of th[e] positive effect [from the relevance

assessment] will, in the short term, come down.”        Gerber Decl. Ex.

6 at 4.

     Plaintiffs allege that Trivago’s supposed failure to fully

disclose the impact of the relevance assessment on its growth rates

in Q1 2017 “helped drive the Company’s share price up to a Class

Period high of $24.07 per share on July 19, 2017.”            CAC ¶ 83.

          iv. Second Quarter 2017 Financial Results

     On July 27, 2017, Trivago once again reaffirmed its projection

of 50% revenue growth for the fiscal year 2017.             Id. ¶ 148.    One


                                   15
week later, on August 4, Trivago issued its second quarter 2017

press release (“Q2 2017 PR”), announcing a third consecutive

quarter of year-over-year RPQR growth, which “continued to be

positively         impacted    by     the    introduction       of   the   relevance

assessment in our marketplace algorithm, which was one of the

drivers of the 4% and 5% growth in RPQR during the quarter and six

months ended June 30, 2017, respectively, as compared to the same

periods in 2016.” Id. ¶ 150. Trivago informed investors, however,

that    the    short-term      boost        in    revenue   attributable    to   the

implementation of the relevance assessment was coming to an end:

“[I]n the final weeks of June 2017, cost-per-click bids normalized

as most of our advertisers optimized their websites and bidding

strategy      in    response     to    the       introduction   of   the   relevance

assessment.”        Id. ¶ 161.

       On the same day, Trivago held its Q2 2017 conference call

(“Q2 2017 CC”), on which Hefer further stated:

        We expect a deceleration of growth in the second
        half compared to very strong quarters in 2016. As
        anticipated, advertisers reacted to our relevance
        assessment at the end of the second quarter. As a
        result, the [RPQR] levels normalized. This reaction
        has led to an improved user experience, which we
        expect to improve retention going forward.

Id. ¶ 154.     Hefer also told analysts that:

        the impact of the relevance assessment that we
        talked about last quarter already, we saw pretty
        much the same effect in the second quarter and we
        expect the revenue per qualified referral to
        basically go back to old levels.   So [we expect]

                                             16
        this positive effect that we had in Q1 and Q2 to go
        away for the full third and fourth quarter.

Id. ¶ 163.

      Trivago’s share price fell $3.98 per share (or 18.6%) on this

news to close at $17.42 at August 4, 2017.           ¶ 164.

             v. Decreased Revenue Growth Guidance

      One month later, on September 6, 2017, Trivago announced a

downward revision of its projected 2017 revenue growth (from 50%

to 40%), citing the fact that “[t]he anticipated negative impact

on RPQR that we discussed on our second quarter 2017 earnings call

has been more significant than previously expected.”            Id. ¶ 156.

      On the same day, Hefer participated in the Citigroup 2017

Global Technology Conference and explained that “the main impact

that we have seen was the unwinding of the relevance assessment,”

and   that    “the   vast    majority    of   advertisers   implemented   our

guidelines” by the end of Q2 2017.               Hefer continued that “we

obviously anticipated that that would have a negative impact . .

.   Having said that, now looking at two month [sic] of performance

afterwards, it had a bigger impact than we anticipated on the

growth trajectory.”         Id. ¶ 167.

      Trivago’s share price fell $2.44 per share (or 16.3%) on this

news to close at $12.49 at September 6, 2017.           Id. ¶ 168.

         vi. Third Quarter 2017 Financial Results

      On October 25, 2017 – the last day of the Class Period - the

Company announced lackluster third quarter (“Q3”) results and
                                         17
attributed     the     negative   results         in     part   to     advertisers’

optimization of their websites and bidding strategy in response to

the relevance assessment.         Id. ¶ 171.           Trivago further ascribed

the Company’s Q3 performance to advertisers “adjust[ing] their

profitability      expectations    towards        [Trivago]     and,    therefore,

impact[ing] [Trivago’s] commercialization.”                Id. ¶ 172.     In other

words, plaintiffs allege, Priceline and others reduced their bid

amounts in retaliation for Trivago attempting to control its

landing pages.       Id. ¶¶ 101–103.     As part of the same announcement,

the Company further downgraded expected revenue growth to between

36% and 39%.     Id. ¶ 173.

     Trivago’s share price fell $2.42 per share (or 22.5%) on this

news to close at $8.34 at October 25, 2017.                Id. ¶ 174.

     F. Post-Class Period Disclosures

     At the RBC Capital Conference on November 7, 2017, Hefer

characterized the relevance assessment as “one of the biggest

changes actually that have happened in the recent past on our

marketplace.”      Id. ¶ 178.     On December 7, 2017, during a meeting

with analysts, Hefer displayed a slide of “one large advertiser’s

revenue   share”      to   demonstrate      how    the    relevance     assessment

impacted commercialization in Q1 and Q2 2017:




                                       18
      In describing the slide, Hefer stated:

           So what has actually happened in 2017? . . . [W]hat
           we’ve done here is we basically, we have plotted the
           [revenue] share of our, for some time, largest
           advertiser 12 and used that as a proxy for the
           commercialization of our platform. . . . In 2017,
           what you can’t see on here, but it obviously has an
           additional impact, that advertiser had a low
           relevance-assessment score, which made them pay even
           more, which if you would have had a good score, you
           would’ve resulted in even higher share. So as a proxy
           for commercialization, you would need to make that
           mental adjustment. And then in Q3 and then also in
           Q4, you see basically a return to the old levels.

During the question and answer portion of the same meeting, Hefer

disclosed that the relevance assessment was responsible for more

than 10% of the Company’s 68% revenue growth in Q1 2017 and 67%

growth in Q2 2017, respectively.            Id. ¶ 180.


      12      Plaintiff alleges that “largest advertiser” refers to Priceline.
CAC ¶ 179.

                                       19
                                PROCEDURAL BACKGROUND
       The initial complaint in this action was filed with Anthony

Holbrook as a named plaintiff on October 30, 2017.                   See Compl.,

ECF No. 1.       On November 7, 2017, a separate case captioned Oliva

v. Trivago N.V., No. 17 Civ. 8634 was also filed in this district.

After reviewing the three timely filed lead plaintiff applications

as    required    by     the    Private   Securities   Litigation     Reform   Act

(PSLRA),    see     15    U.S.C.     §    78u-4(a)(3)(B)(iii),   we    appointed

Dharmanand Shetty as lead plaintiff, approved his counsel Glancy

Prongay & Murray LLP as lead counsel, and consolidated the actions

under this caption.            See Jan. 22, 2018 Order, ECF No. 20; Mar. 5,

2018 Stipulation and Order, ECF No. 21.                Plaintiffs then filed a

consolidated amended complaint on March 30, 2018, which remains

operative.       See CAC, ECF No. 26.

       Trivago    and     the    Underwriter    Defendants   filed    respective

motions to dismiss the CAC on May 14, 2018.               See ECF Nos. 42 and

46.    Plaintiffs did not effect service of process upon defendant

NCR until July 5, 2018 (the propriety and timeliness of which is

disputed), see ECF No. 54, and NCR subsequently filed its own

motion to dismiss on August 22, 2018, ECF No. 65.                Oral argument

was held on February 4, 2019.             See Feb. 4, 2019 Hr’g Tr., ECF No.

77.

                                     DISCUSSION
I.     Insufficient Service of Process


                                           20
     Defendant NCR asserts that the Court should dismiss the CAC

on the basis of insufficient service of process pursuant to Rule

12(b)(5) of the FRCP.        “The Court considers the jurisdictional

issues first, because a dismissal for lack of jurisdiction renders

all other claims moot.”      Darden v. DaimlerChrysler N. Am. Holding

Corp., 191 F. Supp. 2d 382, 386 (S.D.N.Y.) (citing Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 583 (1999)); see also Omni Capital

Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987) (“Before

a   federal   court   may    exercise       personal   jurisdiction   over   a

defendant, the procedural requirement of service of summons must

be satisfied.”).

     The facts of plaintiffs’ service upon NCR are undisputed.

Plaintiffs were required to effect service of the summons and

pleading upon NCR no later than June 28, 2017.                Fed. R. Civ. P.

4(m).     While plaintiffs sent NCR a copy of the CAC on June 27,

2018, they did not serve the summons until July 5, 2018, one week

after the expiration of the time allowed for service.              Plaintiffs

concede that their failure to timely serve was without good cause,

but urge the Court to grant a discretionary and retroactive one-

week extension of time that would render plaintiffs’ service of

NCR effective as of July 5.

     In     determining     whether     a     discretionary    extension     is

appropriate in the absence of good cause, district courts generally

consider:

                                      21
        (1) whether any applicable statutes of limitations
        would bar the action once refiled; (2) whether the
        defendant had actual notice of the claims asserted
        in the complaint; (3) whether defendant attempted to
        conceal the defect in service; and (4) whether
        defendant   would   be   prejudiced   by   extending
        plaintiff’s time for service.

George v. Prof’l Disposables Int’l, Inc., 221 F. Supp. 3d 428, 435

(S.D.N.Y. 2016).      NCR fails to articulate any prejudice suffered

as a result of the one-week delay in service of the summons, and

in fact NCR had actual notice of the claims asserted against it

within 90 days of the filing of the CAC.                  Moreover, requiring

plaintiffs    to   refile      the   action   would   implicate      statute   of

limitations    issues,    as    claims    made   under    Section    11   of   the

Securities Act must be brought within one year of the discovery of

the allegedly untrue statement or omission.              15 U.S.C. § 77m.      For

these reasons, we find that the factors governing our exercise of

discretion weigh in favor of granting plaintiffs’ request for a

retroactive one-week extension of time for service, and approve

plaintiffs’ June 27, 2018 service of the CAC and July 5, 2018

service of the summons as effective nunc pro tunc. 13               See PH Int’l


      13    In doing so, we reject NCR’s argument that plaintiffs’ failure to
serve the summons together with a copy of the CAC requires dismissal of the
action.    “The federal courts have not been strict in interpreting the
requirement that the summons and complaint be served together. Thus, it has
been held that when a copy of the complaint is served with a summons that proves
to be defective because of an improper return, a failure to serve an additional
copy of the complaint with the second summons does not require dismissal of the
suit.” 4A Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. §
1093 (4th ed.).
      The facts here are far more akin to those described in the Wright and
Miller treatise than those in any of the cases cited by NCR in support of their
argument. See OSRecovery, Inc. v. One Group Int’l, Inc., 234 F.R.D. 59, 60

                                         22
Trading Corp. v. Nordstrom, Inc., No. 07 Civ. 10680 (KMK), 2009 WL

859084, at *2 (S.D.N.Y. Mar. 31, 2009).

II.   Securities Act Claims (Claims I and II)
      Plaintiffs’ Section 11 and 15 claims are predicated upon

Trivago’s failure to disclose in the Registration Statement (1)

the   introduction    of   the   relevance    assessment,       and    (2)   that

Priceline, its largest advertiser, was violating the Company’s

landing page standards prior to the IPO.           CAC ¶ 106.         Plaintiffs

argue that Trivago had an independent duty to disclose these facts

pursuant to Item 303 of Regulation S-K, and that the Company was

further   required    to   disclose    them   in   order   to   render       other

representations in the Registration Statement not misleading.

      Defendants move to dismiss plaintiffs’ claims primarily on

three grounds: (1) plaintiffs insufficiently plead that either

omitted fact existed at the time of the IPO; (2) plaintiffs fail

to establish that Trivago was required to disclose either fact

under Item 303; and (3) the alleged omissions did not render any

representations in Trivago’s Registration Statement misleading.

      Before addressing the merits of defendants’ arguments, we set

forth the standards governing our analysis.

      A. Pleading Standard under Rule 12(b)(6)


(S.D.N.Y. 2005) (plaintiffs never served a copy of the summons, with or without
a copy of the pleading); DeLuca v. AccessIt Group, Inc., 695 F. Supp. 2d 54,
66–67 (S.D.N.Y. 2010) (granting plaintiff leave to re-serve where plaintiffs
never served a proper summons); Macaluso v. New York State Dep’t of Env.
Conservation, 115 F.R.D. 16, 18 (E.D.N.Y. 1986) (granting plaintiffs leave to
re-serve where plaintiffs never served the complaint after filing).

                                      23
     On a motion to dismiss under Rule 12(b)(6), we must accept as

true all factual allegations in plaintiffs’ complaint and draw all

reasonable inferences in plaintiffs’ favor.          City of Providence v.

BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017).             However,

we “are not bound to accept as true a legal conclusion couched as

a factual allegation,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)),

and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”              Brown

v. Daikin Am., Inc., 756 F.3d 219, 225 (2d Cir. 2014) (quoting

Iqbal, 556 U.S. at 678).       “Factual allegations must be enough to

raise a right of relief above the speculative level, on the

assumption   that   all   of   the   allegations    in   the   complaint   are

true.”   Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678.

Thus, plaintiffs must allege “enough facts to state a claim to

relief that is plausible on its face.”             If plaintiffs “have not

nudged their claims across the line from conceivable to plausible,

their complaint must be dismissed.” 14       Id.

     B. Section 11 of the Securities Act




      14    The parties agree that the heightened pleading standards of Rule
9(b) do not apply to plaintiffs’ Securities Act claims. Hr’g Tr. 3:14–16; see
also Garber v. Legg Mason, Inc., 537 F. Supp. 2d 597, 612 (S.D.N.Y. 2008)
(applying Rule 8 pleading standards to Section 11 claims where, as here,
plaintiffs specifically disclaimed reliance on fraud).


                                      24
     “Section   11   of    the   Securities    Act   prohibits    materially

misleading   statements     or   omissions    in   registration   statements

filed with the SEC.”      In re Morgan Stanley Info. Fund Sec. Litig.,

592 F.3d 347, 358 (2d Cir. 2010) (citing 15 U.S.C. § 77k(a)).           “In

the event of such a misdeed, the statute provides for a cause of

action by the purchaser of the registered security against the

security’s issuer, its underwriter, and certain other statutorily

enumerated parties.       To state a claim under section 11, plaintiffs

must allege that “the registration statement ‘contained an untrue

statement of a material fact or omitted to state a material fact

required to be stated therein or necessary to make the statements

therein not misleading.’”        Id. (quoting 15 U.S.C. § 77k(a)).

     Plaintiffs alleging actionable omissions under Section 11

must “at a minimum, plead facts to demonstrate that allegedly

omitted facts both existed, and were known or knowable, at the

time of the offering.”       Scott v. Gen. Motors Co., 46 F. Supp. 3d

387, 394 (S.D.N.Y. 2014).        Moreover, the pleading in such a case

“must pass two distinct hurdles: it must identify an omission that

is (1) unlawful and (2) material.”             In re ProShares Tr. Sec.

Litig., 728 F.3d 96, 101 (2d Cir. 2013).           While materiality is not

often dispositive at the motion to dismiss stage, it “remains a

meaningful pleading obstacle, and we will dismiss a section 11

claim where the alleged omission was so obviously unimportant to

a reasonable investor that reasonable minds would agree on that

                                     25
omission’s unimportance.”           Id. (internal quotation marks omitted).

Omissions are considered material if there is “a substantial

likelihood that the disclosure of the omitted fact would have been

viewed by the reasonable investor as having significantly altered

the ‘total mix’ of information made available.”                  Basic Inc. v.

Levinson, 485 U.S. 224, 232 (1988).

      C. The Existence of Omitted Facts at the Time of the
         Offering

      Throughout      the    CAC,   plaintiffs   plead     the   timing   of   the

introduction     of    the      relevance     assessment    with    conspicuous

uncertainty.    See, e.g., CAC ¶ 67 (“leading up to the IPO, Trivago

implemented (or was imminently about to implement) the relevance

assessment.”). 15     Defendants argue that plaintiffs’ indecisiveness

precludes a finding that either of the omitted facts were “known

or knowable” at the time of the Offering.                We disagree.      It is

undisputed that the relevance assessment was introduced at some

point in December of 2016, and the policy was evidently in place

long enough to have a non-negligible impact on Trivago’s Q4 2016

financial results.          See id. ¶¶ 128, 146.    Construing the CAC with

the requisite liberality (and mindful of the inapplicability of



      15    See also id. ¶ 3 (“near the time of the IPO”); ¶ 12 (“at or around
the time of the IPO”); ¶ 60 (at “some (unspecified) point in December 2016”);
¶ 61 (“around the time of the IPO”); ¶ 112 (Trivago “was in the process of
changing (or had changed)” its policy at the time of the IPO); ¶ 114 (the
relevance assessment was “impending” at the time of the IPO); ¶ 116 (Trivago
concealed “the implementation (or impending implementation) of the relevance
assessment” in the IPO”).


                                         26
Rule 9(b)’s heightened pleading standards to plaintiffs’ Section

11 claims), we find that these facts provide sufficient grounds

for inferring that the existence of the relevance assessment was

ascertainable     prior   to   the    Offering. 16    With   respect   to     the

existence of Priceline’s violations of Trivago’s landing page

standards at some point prior to the Offering, the only argument

advanced by defendants is contingent upon the success of the

related argument concerning the introduction of the relevance

assessment and thus also fails.         See Trivago’s Reply Br. at 3 n.2,

July 27, 2018, ECF No. 57.

      D. Item 303 of SEC Regulation S-K

      Having adequately pleaded that the omitted facts existed at

the time of the Offering, plaintiffs must demonstrate that the

omitted   facts   were    either     “required   to   be   stated   therein   or

necessary to make the statements therein not misleading.”                     15

U.S.C. § 77k(a).      Plaintiffs rely exclusively on Item 303 of SEC

Regulation S-K as the source of Trivago’s independent disclosure

obligation.     CAC ¶¶ 109, 110.

      Item 303 requires registrants to describe “any known material

trends that have had or that the registrant reasonably expects

will have a material favorable or unfavorable impact on net sales


      16    In any event, we see no meaningful distinction between an allegation
that Trivago failed to disclose that it had recently implemented the relevance
assessment and an allegation that Trivago had failed to disclose its
anticipated, imminent implementation of the same policy for purposes of
plaintiffs’ Section 11 claim.

                                       27
or revenues or income from continuing operations.”           17 C.F.R. §

229.303(a)(3)(ii).    This disclosure duty exists “where a trend,

demand, commitment, event or uncertainty is both presently known

to management and reasonably likely to have material effects on

the registrant’s financial condition or results of operation.”

Certain Investment Company Disclosures, Exchange Act Release No.

6835, 1989 WL 1092885, at *4 (May 18, 1989).

      Item 303 “requires the registrant’s actual knowledge of the

relevant trend or uncertainty.” Ind. Pub. Ret. Sys. v. SAIC, Inc.,

818 F.3d 85, 95 (2d Cir. 2016).        Moreover, as we explained in In

re BHP Billiton Ltd. Sec. Litig., 276 F. Supp. 3d 65, 88 (S.D.N.Y.

2017), the “‘reasonably expects will have’ standard suggests that

there must a fairly substantial probability that the known risk at

issue will materialize and have a material impact — if not a more-

likely-than-not standard, then something not too much below that.”

Id.

      Given our finding that plaintiffs have adequately pleaded the

implementation   of   the   relevance     assessment   and   Priceline’s

violations of the Company’s landing page standards at the time of

the Offering, there can be little dispute that Trivago had actual

knowledge of the omitted facts.        Thus, “the sole remaining issue

is whether the effect of the ‘known’ information was ‘reasonably

likely’ to be material for the purpose of Item 303 and, in turn,

for the purpose of Sections 11[.]”         Hutchison v. Deutsche Bank

                                  28
Sec. Inc., 647 F.3d 479, 486 (2d Cir. 2011) (quoting Litwin v.

Blackstone Grp., L.P., 634 F.3d 706, 715 (2d Cir. 2011)).

           i. Priceline’s Violations of Trivago’s Landing Page
              Standards

       In support of its argument that Priceline’s non-compliance

with   Trivago’s   landing   page    standards   presented       a   material

uncertainty   that   required   disclosure    pursuant      to    Item     303,

plaintiffs cite the “flagrant” or “systematic” nature of the

violations, Priceline’s status as Trivago’s largest advertiser,

and the fact that the Company ultimately changed its landing page

policy to address the issue.        CAC ¶ 110; see also Pls.’ Opp. to

Underwriter Defendants (“UW”) Br. at 4–6, June 28, 2018, ECF No.

52.    Missing from plaintiffs’ pleading, however, is any factual

allegation from which to infer that Priceline’s non-compliance at

the time of the Offering was of the scope and magnitude necessary

to impute knowledge of likely materiality.             Indeed, the only

allegations   in   the   pleading   pertaining   to   the   scale     of    the

uncertainty at the time of the Offering are statements made by

Schrömgens and Hefer that paint a far more pedestrian picture of

Priceline’s non-compliance than plaintiffs let on.               Schrömgens’

explication of advertisers’ pre-Offering behavior was limited to

a remark that some advertisers were “finding ways around” the prior

policy, CAC ¶ 82, while Hefer’s comments at a conference in

November of 2017 make clear that advertisers had just “started to


                                    29
test around with different designs” at the end of 2016, id. ¶ 68.

Neither permits an inference that Priceline’s violations were so

severe as to trigger a disclosure obligation under Item 303, even

considering Priceline’s status as Trivago’s largest advertiser.

Compare Panther Partners Inc. v. Ikanos Commc’ns, Inc., 347 F.

App’x 617, 621 (2d Cir. 2009) (“Panther Partners I”) (finding that,

without factual allegations that a computer chip manufacturer knew

the “scope and magnitude” of defects in its chips at the time of

an offering, the fact that the company was aware of defects prior

to the offering was insufficient to trigger a duty to disclose

under Item 303) with Panther Partners Inc. v. Ikanos Commc’ns,

Inc., 681 F.3d 114, 116 (2d Cir. 2012) (“Panther Partners II”)

(finding proposed amendments sufficient to state a claim because

new factual allegations allowed the court to infer that the chip

manufacturer knew or should have known that the defect rate would

effectively be “100% for all chips sold to clients representing

72% of revenues.”).

     Further, the fact that Priceline’s violations were apparently

significant enough to provoke “one of the biggest changes actually

that have happened in the recent past on our marketplace,” as Hefer

put it at a November 2017 conference approximately 11 months after

the Company’s IPO, is of no moment.   The mere fact of a change in

policy does not render the impetus for that change material for

purposes of Item 303, and Hefer’s post hoc description of the

                                30
extent of the ultimate impact of the relevance assessment does not

speak to what the Company knew or should have known at the time of

the Offering.

        ii. The Introduction of the Relevance Assessment

     Plaintiffs also argue that the introduction of the relevance

assessment was a known trend or uncertainty reasonably likely to

have a material impact on Trivago’s revenue, citing (1) the fact

that under the new policy some of its larger advertisers (including

Priceline) would be required to pay a penalty and (2) that the

relevance assessment did in fact have an impact on Trivago’s Q4

2016, Q1 2017, and Q2 2017 financial results.

     We note at the outset that whether Priceline ultimately paid

significant   relevance   assessment    fees     in   Q1   and   Q2   2017   is

paradigmatic hindsight pleading and therefore insufficient on its

own to withstand a motion to dismiss.         In re Coty Inc. Sec. Litig.,

No. 14 Civ. 919 (RJS), 2016 WL 1271065, at *8 (S.D.N.Y. Mar. 29,

2016) (“post-IPO financial results cannot be used to support

Plaintiff’s Section 11 claim”); In re TVIX Secs. Litig., 25 F.

Supp. 3d 444, 450 (S.D.N.Y. 2014) (“[P]laintiffs are not allowed

to   plead      Section   11     claims        with    the       benefit     of

20/20 hindsight because Section 11 claims cannot be based on a

backward-looking    assessment   of     the     registration      statement.”

(internal quotation marks omitted)).




                                   31
       With respect to financial results in Q4 2016, plaintiffs’

argument can be favorably construed as suggesting that Trivago

should have known that the relevance assessment would have a

significant impact on future revenues because it had observed

increased revenue attributable to the relevance assessment for (at

most) 15 days in early December.              The payment of penalties of

unspecified scale and significance over such a brief period of

time    simply    does   not   support    conclusions     about    how    or   when

advertisers would react to the relevance assessment going forward

from the time of the Offering.            Moreover, as plaintiffs concede,

the    animus    for   implementing   the     relevance   assessment       was   to

incentivize advertisers to conform their landing pages, not to

extract additional revenue from its advertisers in the short term.

Id. ¶ 178.       Thus, unless Trivago doubted the efficacy of its own

policy within days of its implementation, the Company in all

likelihood reasonably believed that its advertisers would endeavor

to pay as few penalties as possible, and accordingly that any pre-

Offering    increases     in   revenue    attributable     to     the    relevance

assessment were ephemeral.            In any event, to the extent that

plaintiffs style Priceline’s pre-Offering payments of penalties as

a material “trend” for purposes of Item 303, as a matter of law 15

days does not a trend make.           See, e.g., Blackmoss Invs. Inc. v.

ACA Capital Holdings, Inc., 2010 WL 148617, at *10 (S.D.N.Y. Jan.

14, 2010) (“As a matter of law, a two-month period of time does

                                         32
not establish a ‘trend’ for purposes of the disclosures required

by Item 303.”); Nguyen v. MaxPoint Interactive, Inc., 234 F. Supp.

3d 540, 546 (S.D.N.Y. 2017); cf. In re Focus Media Holding Ltd.

Litig., 701 F. Supp. 2d 534, 540 (S.D.N.Y. 2010) (“The case law

reflects that courts have been reluctant to impose liability based

upon a failure to disclose financial data for a fiscal quarter in

progress.” (internal quotation marks omitted)).

      Plaintiffs’ final argument that the mere implementation of a

policy affecting its larger advertisers (including Priceline) gave

rise to a duty to disclose fails for the same reason as described

above - namely, that there are no pleaded facts to support the

notion that any of Trivago’s advertisers were “flagrantly” or

“systematically” violating the landing page standards to the point

of creating a substantial likelihood at the time of the Offering

that a change in policy would have a material impact on revenue. 17

      E. Allegedly Misleading Statements in Registration Statement

      Plaintiffs also argue that the omission of the same two facts

identified in connection with plaintiffs’ Item 303 claims rendered


      17    Although not pressed in plaintiffs’ briefing, the CAC also alleges
that Trivago “reasonably expected [that] the relevance assessment . . .
presented a substantial risk to Trivago’s relationship with its largest
advertisers, including Priceline.” CAC ¶ 109. Plaintiffs would effectively
have this Court ascribe a death wish to Trivago and its managing directors,
when, in reality, “it is rather quite implausible” that Trivago would, on its
own volition, implement a policy that it believed posed a substantial risk of
harming its relationship with its largest advertiser (or, for that matter,
presented substantial risks of other negative outcomes that were ultimately
realized, like significant increases in the volatility of Trivago’s financial
results or “substantial slowdown in revenue growth.”) CAC ¶ 181; see In re BHP,
276 F. Supp. 3d at 88.

                                      33
three otherwise truthful statements in the Registration Statement

misleading, thus creating a duty to disclose under Section 11 of

the Securities Act.   15 U.S.C. § 77k(a).

     Plaintiffs are correct that, “[e]ven when there is no existing

independent duty to disclose information, once a company speaks on

an issue or topic, there is a duty to tell the whole truth.”    Meyer

v. Jinkosolar Holdings Co., 761 F.3d 245, 250 (2d Cir. 2014).    “But

that duty is not boundless.”    Christine Asia Co. v. Alibaba Grp.

Holding Ltd., 192 F. Supp. 3d 456, 471 (S.D.N.Y. 2016), vacated

and remanded on other grounds sub nom., Christine Asia Co. v. Ma,

718 F. App’x 20 (2d Cir. 2017).       “[R]evealing one fact about a

subject does not trigger a duty to reveal all facts on the

subject,” Richman v. Goldman Sachs Group, Inc., 868 F. Supp. 2d

261, 274 (S.D.N.Y. 2012), and “a corporation is not required to

disclose a fact merely because a reasonable investor would very

much like to know that fact.”    In re Time Warner Sec. Litig., 9

F.3d 259, 267 (2d Cir. 1993). Moreover, “where there is disclosure

that is broad enough to cover a specific risk, the disclosure is

not misleading simply because it fails to discuss the specific

risk.”   In re Bank of Am. AIG Disclosure Sec. Litig., 980 F. Supp.

2d 564, 579 (S.D.N.Y. 2013) (citing Hunt v. All. N. Am. Gov’t

Income Trust, Inc., 159 F.3d 723, 730–31 (2d Cir. 1998)); see also

In re Sanofi Sec. Litig., 87 F. Supp. 3d 510, 537 (S.D.N.Y. 2015)

(statements that “are couched in general terms and make no concrete

                                 34
representations       about”    the    specific        topic     at    issue      are     not

actionable), aff’d sub nom. Tongue v. Sanofi, 816 F.3d 199 (2d

Cir. 2016); In re Vale S.A. Sec. Litig., 15 Civ. 9539 (GHW), 2017

WL 1102666, at *22 (S.D.N.Y. Mar. 23, 2017).

       The touchstone for a finding that otherwise true statements

have   been    rendered      misleading       by    omissions     is       “whether      such

information was necessary in light of the context, manner of

presentation, and language of the statements at issue so that what

was revealed would not be so incomplete as to mislead.”                             City of

Roseville Employees’ Ret. Sys. v. Nokia Corp., No. 10 Civ. 00967

(GBB), 2011 WL 7158548, at *8 (S.D.N.Y. Sept. 6, 2011); see also

Kleinman v. Elan Corp., plc, 706 F.3d 145, 153 (2d Cir. 2013)

(“veracity of a statement or omission is measured not by its

literal truth, but by its ability to accurately inform rather than

mislead prospective buyers.”); Plumbers & Steamfitters Local 137

Pension Fund v. Am. Express Co., No. 15 Civ. 5999 (PGG), 2017 WL

4403314, at *11 (S.D.N.Y. Sept. 30, 2017).

            i. Competitive Bidding Process

       Plaintiffs first allege that Trivago misled investors when it

stated that “[p]ricing is determined through a competitive bidding

process whereby advertisers bid on their placement priority for a

specific      room   offer    within    each       room   listing.”           CAC    ¶    11.

According      to    plaintiffs,       this        description        of    how     Trivago

calculates price per click was misleading because “[w]ith the

                                          35
introduction of the relevance assessment, pricing was determined

not by a competitive bidding process, but by the bidding process

plus the additional penalty imposed by the relevance assessment,”

id. ¶ 112.

     Plaintiffs’ argument is out of step with its own pleading,

which concedes that “advertisers bid on their placement priority”

even after the relevance assessment was introduced, and that any

“penalties” paid were a part of the competitive bidding process

itself.   See, e.g., id. ¶ 64.   Moreover, failing to disclose the

existence of the relevance assessment (or any other detail of the

competitive bidding process) does not render Trivago’s broad, non-

specific description of pricing - plucked from the middle of a

sub-section pertaining to how Trivago recognizes revenue from an

accounting perspective - misleading.    See In re Bank of Am. AIG

Disclosure, 980 F. Supp. 2d at 579; see also DeMaria v. Andersen,

318 F.3d 170, 180 (2d Cir. 2003) (a statement’s falsity must be

“taken together [with other statements] and in context”).

          ii. Description of Factors Influencing Advertiser
              Bidding

     The second representation at issue appears in a sub-section

of the Registration Statement entitled “Revenue per qualified

referral (RPQR)”:

       [Revenue per referral] is determined by the bids our
       advertisers submit on our marketplace. The bidding
       behavior of our advertisers is influenced by the
       rate at which our referrals result in bookings on

                                 36
          the advertisers’ sites, or booking conversion, and
          the amount our advertisers obtain from referrals as
          a result of hotels booked on their sites, or booking
          value, and the degree to which advertisers are
          willing to share the overall booking value, or
          revenue share. . . . In early 2015, we changed our
          marketplace mechanics by introducing hotel-level CPC
          bidding. The change provides more flexible pricing
          options that allow advertisers to determine their
          CPCs for each hotel, rather than choosing from a
          pre-determined selection of possible CPCs for each
          hotel. Our current mechanism gives our advertisers
          the flexibility to optimize their bidding strategy,
          which we believe leads to a more efficient
          marketplace.

Gerber Decl. Ex. 1 at 73; CAC ¶¶ 113–14.              Plaintiffs argue that

“Trivago presented a bidding process that did not charge its

largest customer special penalties for its non-compliant landing

pages,”     and    that   “penalties     associated    with   the   relevance

assessment    w[ere]      a   factor   that   influenced   its   advertisers’

bidding behavior,” including the bidding behavior of its largest

advertiser.       Pls.’ Opp. to UW Br. at 10.

     Cutting through Trivago’s liberal employment of corporate

jargon, the Company describes textbook economic principles as

elementary as “supply and demand” in disclosing that advertisers’

bidding behavior is influenced by how much money the advertisers

make from their listings and how much of that profit they are

willing to share with Trivago.          These principles apply equally to

all advertisers, regardless of whether or not their landing pages

comply with Trivago’s policies, and remained true even after the

implementation of the relevance assessment.            The observation that

                                        37
Trivago’s revenue was influenced by how much its advertisers were

willing   to   compensate    the   Company   simply   does   not   trigger   a

generalized duty to disclose all of the details of how Trivago

regulates the landing pages of its advertisers.          See In re Morgan

Stanley, 592 F.3d at 366.

     In so finding, we emphasize that this is not an instance where

a corporation chooses to speak about a topic and “has a duty to be

both accurate and complete.”         In re Sanofi-Aventis Sec. Litig.,

774 F. Supp. 2d 549, 561 (S.D.N.Y. 2011) (internal quotation marks

omitted).      There   are   no    allegations   that   Trivago    made   any

representations whatsoever about its prior approach to regulating

the landing page policies of its advertisers, and a duty to

disclose does not spring solely from plaintiffs’ interest in that

omitted fact.     See In re Time Warner, 9 F.3d at 267.            The cases

cited by plaintiffs in support of their argument only serve to

underscore the requirement that a corporation speak on a topic

before being obligated to disclose details relating to that topic.

See Bristol Myers Squibb, 586 F. Supp. 2d 148, 160 (S.D.N.Y. 2008)

(finding Bristol-Myers’ failure to disclose that it had negotiated

away important patent rights for a specific product actionable

where the company continued making public statements that it would

“vigorously    pursue”   patent     litigation   with    respect    to    that

specific product) (“Thus, while the market believed that Bristol–

Myers maintained its full arsenal of statutory weapons, in reality,

                                      38
it had secretly agreed to an arms limitation.”); S.E.C. v. Gabelli,

653   F.3d   49    (2d   Cir.   2011)     (a    mutual    fund’s    generally      true

statements about its attempts to eliminate a specific manipulative

practice were rendered misleading by the fact that the mutual fund

managers had, at the same time, expressly (and deceptively) allowed

a   single    investor     to   engage     in    the     very    same    manipulative

practice); Sanofi, 87 F. Supp. 3d at 537 (general statements that

Sanofi   was      preparing     for   a   global       product     launch    and    had

“significant new medicines” entering the worldwide market were not

rendered misleading by a failure to disclose that that product

would not be launching in the United States).

         iii. Historical Growth Rates

      Finally, plaintiffs argue that Trivago misled investors by

omitting the relevance assessment from a non-exclusive list of

factors that could cause Trivago to downwardly deviate from its

historical growth rates.              CAC ¶ 116.          As an initial matter,

plaintiffs’ argument that the introduction of “one of the single

most important factors that would influence revenue growth,” id.

¶ 116 (emphasis added), was required to be included in a list of

factors that could decrease revenue vis-à-vis historical growth

rates is nonsensical, given that the relevance assessment was

expected     to   (if    anything)    temporarily        increase       revenue    above

historical rates.         See, e.g., id. ¶ 15 (Trivago “omitted that it




                                          39
was expected to be a short-term boost that would instantly end

once Priceline complied with Trivago’s new guidelines.”).

      Even if the relevance is properly considered a factor that

could decrease revenue growth below Trivago’s historical rates,

“when an issuer chooses to make a non-inclusive list, that list

need not be exhaustive.”         Dingee v. Wayfair Inc., No. 15 Civ. 6941

(DLC), 2016 WL 3017401, at *5 (S.D.N.Y. May 24, 2016).                     Here,

Trivago made clear that growth rates could decline for “any number

of reasons, including” those listed in the prospectus.

      Lastly, these statements are couched in sufficiently general

terms so as to obviate any duty to disclose (e.g., “decreased user

spending,”    “emergence    of    alternative    business   models,”    etc.).

Trivago did not engage in a selective listing of specific company

policies that may impact revenue and trigger a duty to provide

investors with all company policies affecting growth.

      Because   plaintiffs       have   failed   to   adequately   plead   that

Trivago had a duty to disclose omitted facts in connection with

its Registration Statement, 18          we find that plaintiffs have failed




      18    Plaintiffs’ Section 10(b) claims based upon these statements and
the substantially identical statements contained in Trivago’s 2016 annual report
fail for the same reasons as described supra, as the test for whether a
representation is materially misleading is the same under Section 10(b) as it
is under Section 11.    See Rombach v. Chang, 355 F.3d 164, 172 n.7 (2d Cir.
2004); see also ¶¶ 132, 134, 136; Gerber Decl. Ex. 3 (2016 20-F excerpt) at 40.


                                         40
 to state a claim under Section 11 of the Securities Act and grant

 defendants’ motions to dismiss Claim I as to all defendants. 19

       F. Section 15 of the Securities Act

       Section 15 of the Securities Act provides for “control person”

 liability    and   requires    that    a     plaintiff    show   (1)   a   primary

 violation of the Securities Act and (2) “control” by the defendant.

 See Rombach v. Chang, 355 F.3d 164, 177–78 (2d Cir. 2004).                 Because

 plaintiffs have failed to plead a primary violation of Section 11

 on the part of any defendant, their Section 15 claims against the

 Individual Defendants necessarily fail and we dismiss Claim II.

 Rombach v. Chang, 355 F.3d 164, 177–78 (2d Cir. 2004); see also

 Hecht, 897 F.2d at 26 n.6.

III.   Exchange Act Claims (Claims III and IV)
       Plaintiffs bring their Exchange Act causes of action solely

 against the Trivago Defendants, claiming that, despite Trivago’s

 consistent    ascriptions      of     revenue    growth     to   the   relevance

 assessment and accompanying cautionary language, the Company was

 less than fully forthright regarding the nature and scope of the

 relevance assessment’s impact.               Trivago moves to dismiss these


       19    Although the Individual Defendants have not appeared in this action,
 we also dismiss Claim I as to the unserved and non-moving Individual Defendants
 “because the issues concerning [the non-moving defendants] are substantially
 the same as those concerning the other defendants, and [plaintiffs] had notice
 and a full opportunity to make out [their] claim[.]” Hecht v. Commerce Clearing
 House, 897 F.2d 21, 26 n.6 (2d Cir. 1990); see also Alki Partners, L.P. v. Vatas
 Holding GmbH, 769 F. Supp. 2d 478, 499 (S.D.N.Y. 2011), aff’d sub nom. Alki
 Partners, L.P. v. Windhorst, 472 F. App’x 7 (2d Cir. 2012); Wachtler v. County
 of Herkimer, 35 F.3d 77, 82 (2d Cir. 1994).      The same reasoning applies to
 Claims II, III, and IV, discussed infra.

                                         41
claims on the grounds that plaintiffs have failed to adequately

plead   that      Trivago       made     any    material     misrepresentations       or

omissions and have not plausibly alleged any facts giving rise to

an inference of fraudulent intent.

     We    again       describe     the    applicable       legal   standards   before

addressing the sufficiency of plaintiffs’ stated causes of action.

     A. Section 10(b) of the Exchange Act

     Section       10(b)      of   the    Exchange    Act    prohibits    the   use   or

employment        of     “any      manipulative       or     deceptive    device       or

contrivance” in connection with the purchase or sale of a security

and in contravention of rules and regulation prescribed by SEC.

15 U.S.C.A. § 78j(b).              SEC Rule 10b-5, promulgated thereunder,

makes it “unlawful for any person . . . [t]o make any untrue

statement of a material fact or to omit to state a material fact

necessary in order to make the statements made, in the light of

the circumstances under which they were made, not misleading.”                        17

C.F.R. § 240.10b-5(b).

     To sustain a private cause of action under section 10(b) and

Rule 10b-5(b), “a plaintiff must [adequately plead] (1) a material

misrepresentation or omission by the defendant; (2) scienter; (3)

a connection between the misrepresentation or omission and the

purchase     or        sale   of    a     security;     (4)    reliance     upon      the

misrepresentation or omission; (5) economic loss; and (6) loss



                                               42
causation.”     Halliburton Co. v. Erica P. John Fund, Inc., 537 U.S.

258, 267 (2014) (internal quotation marks omitted).

     In stating a claim under Section 10(b), plaintiffs must also

satisfy the heightened pleading requirements of Rule 9(b) of the

Federal Rules of Civil Procedure and the PSLRA.              Fed. R. Civ. P.

9(b); Pub.L. No. 104–67, 109 Stat. 737 (codified as amended in

scattered sections of Title 15 U.S.C.); see ATSI, 493 F.3d at 99.

In order to satisfy Rule 9(b), plaintiffs making allegations of

misrepresentations or omissions under Rule 10b-5(b) must: “(1)

specify   the     statements   that        the   plaintiff   contends   were

fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were

fraudulent.”     Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004).

     “The PSLRA expanded on the Rule 9(b) standard, requiring that

securities fraud complaints specify each misleading statement;

that they set forth the facts on which a belief that a statement

is misleading was formed; and that they state with particularity

facts giving rise to a strong inference that the defendant acted

with the required state of mind.”          Anschutz Corp. v. Merrill Lynch

& Co., 690 F.3d 98, 108 (2d Cir. 2012) (internal quotation marks

and alterations omitted) (citing Dura Pharms., Inc. v. Broudo, 544

U.S. 336, 345 (2005)).




                                      43
       B. Material Misstatements or Omissions 20

           i. Announcement of Q4 2016 Financial Results

       First, plaintiffs argue that Trivago’s February 24, 2017

disclosures relating to the Company’s algorithm change and annual

revenue growth projection were rendered misleading because Trivago

failed to disclose the existence of the relevance assessment by

name or that the new policy presented a risk that advertisers would

conform their landing pages and stop paying penalties.            Pls.’ Opp.

to Trivago Br. at 11; see also CAC ¶¶ 123–25, 127–28, 130.                  The

most   obvious   defect    in    plaintiffs’   argument    is   that   Trivago

ascribed its Q4 2016 revenue growth to a change in its marketplace

algorithm and disclosed that the sustainability of the resulting

“improved commercialization” was contingent upon how advertisers

reacted to the change.          See Gerber Decl. Ex. 2, ECF 43-2 at 6–7.

Absent an adequate explanation of how further disclosure of facts

known or knowable as of February 24, 2017 was necessary to correct

a false impression, or why a reasonable investor would view such

additional information (e.g., the name of the new policy) as

significantly altering the total mix of information available, we

reject   plaintiffs’    argument     that   they   were   entitled     to   more

specificity for specificity’s sake.         Basic Inc., 485 U.S. at 232;



      20    As discussed supra, the test for whether a statement is materially
misleading is the same under Section 10(b) as it is under Section 11, and we
hereby incorporate by reference our discussion of the relevant legal principles
from Section II. See Rombach, 355 F.3d at 172 n.7.

                                      44
see also Richman, 868 F. Supp. 2d at 273 (“The requirement to be

complete and accurate” only requires disclosure of facts “that are

needed so that what was revealed would not be so incomplete as to

mislead.”   (internal   quotation    marks   and   ellipses      omitted)).

Because “[t]he allegedly omitted facts were either disclosed or

implied in the [Q4 2016 CC],” plaintiffs fail to plead a false or

misleading representation.     See also Halperin v. eBanker USA.com,

Inc., 295 F.3d 352, 361 (2d Cir. 2002).

        ii. April 27, 2017 Updated Guidance

     Plaintiffs also take issue with Trivago’s April 27, 2017 press

release announcing updated revenue growth guidance: “With a strong

focus on improving our hotel search product and market leading

innovation, we look forward to reporting our financial results on

May 15, 2017. Given our strong start to the year, we have increased

our full-year guidance . . . .”      CAC ¶ 138.    Plaintiffs argue that

Trivago failed to disclose that the “strong start” in 2017 was not

driven by “improving [its] hotel search product” or “market leading

innovation,”   but   rather   the   implementation    of   the    relevance

assessment. Id. ¶ 139. Trivago’s amorphous attributions of growth

to “improvement” and “innovation,” which “are couched in general

terms and make no concrete representations” about any specific

acts, practices, or policies, are not actionable, particularly

when they are made within the context of a two-sentence press

release announcing the Company’s future growth projections.           In re

                                    45
Sanofi, 87 F. Supp. 3d at 537.            More fundamentally, the relevance

assessment    can    fairly      be    considered      both   an     improvement        to

Trivago’s search product and an example of innovation.

          iii. Announcement of Q1 2017 Financial Results

      With respect to statements made in connection with the release

of the Company’s Q1 2017 quarterly results, plaintiffs’ primary

objections amount to little more than quibbles with Trivago’s word

choice.    See CAC ¶¶ 140–141 (Q1 RPQR growth was “largely driven by

the   introduction     of    a   relevance       assessment,”        as    opposed      to

“entirely driven”) 21; (“In some cases, advertisers have compensated

for their lower relevance assessments through higher cost-per-

click bids,” as opposed to “the relevance assessment was impacting

Priceline”).        Plaintiffs’        hyper-literal     reading       of       Trivago’s

disclosures    borders      on   the    silly,   and    we    have    no    difficulty

concluding    that   the    Company      adequately      conveyed         the    sum   and

substance of the relevance assessment’s scope and impact in the Q1

2017 PR and CC.      Having done so, Trivago “need not characterize or

editorialize on those facts in any particular way.” 22                          Kramer v.




      21    Plaintiffs rely on Hefer’s December 2017 disclosure that the
relevance assessment was responsible for at least 10% of Trivago’s overall
revenue in the first half of 2017 in calculating that both Q1 and Q2 RPQR growth
would have fallen from 4% to negative 2% absent the implementation of the
relevance assessment. CAC ¶¶ 80, 86.

      22    A similar disclosure made by Trivago in connection with the
announcement of their Q2 2017 results is not actionable for the same reasons.
See id. ¶ 150 (relevance assessment was “one of the drivers” of Q2 2017 RPQR
growth, as opposed to the “entire driver”).

                                          46
Time Warner, Inc., No. 89 Civ. 8234 (LBS), 1990 WL 166665, at *3

(S.D.N.Y. Oct. 24, 1990) (internal quotation marks omitted).

     Plaintiffs’ also complain that Schrömgens misled investors

when he supposedly stated on the Q1 2017 CC that (1) non-compliant

advertisers      were   banned      from    the   Trivago    marketplace   (while

failing   to    acknowledge       that     certain     non-compliant   advertisers

(like Priceline) were allowed to participate) and (2) the relevance

assessment was introduced to create flexibility, rather than to

restrict Priceline.        CAC ¶¶ 144–145.           With respect to the former,

plaintiffs provide an example of what this Court would consider a

misleading      omission     by     failing       to    acknowledge    Schrömgens’

disclosure on the same call that “advertisers were even finding

ways around” the prior policy.              Compare id. ¶ 145 with id. ¶ 82.

In terms of the latter, a plain reading of the unedited call

transcript makes clear that Schrömgens merely observed that the

relevance assessment gave advertisers more flexibility, not that

increased      flexibility    was    the     motivation     for   introducing   the

relevance assessment.        See Gerber Ex. 5 at 3; see also Lopez, 173

F. Supp. 3d 12, 41 (S.D.N.Y. 2016).

     Finally, Hefer’s commentary in announcing Trivago’s annual

revenue growth guidance, in which he cautioned investors that “the

positive effect that we saw in Q4 and Q1 will be partially

mitigated in 2017,” CAC ¶ 146, was not rendered misleading for

failing to include explicit reference to the relevance assessment.

                                           47
As plaintiffs are well aware, Trivago had already disclosed that

revenue growth in Q1 was “largely driven by the introduction of a

relevance assessment” and that “as advertisers optimize their

websites and bidding strategy, these positive revenue effects will

be partially mitigated over time.”       Id. ¶ 140; see also DeMaria,

318 F.3d at 180.      Beyond making these disclosures, Trivago was

under no obligation to “quantify the precise impact the information

will have on [Trivago’s] future financial results.” City of Monroe

Employees’ Ret. Sys. v. Hartford Fin. Servs. Grp., Inc., No. 10

CIV. 2835 NRB, 2011 WL 4357368, at *19 (S.D.N.Y. Sept. 19, 2011).

         iv. July 27, 2017 Updated Guidance

     In an affirmation of previously announced revenue growth

guidance, Trivago issued a press release on July 27, 2017 stating:

“As we continue to focus on growth and long-term value creation,

we look forward to reporting our financial results on August 4,

2017.   In light of our expectations for the year, we confirm our

previously communicated full-year guidance and continue to expect

annual revenue growth to be around 50% in 2017.”            CAC ¶ 148.     A

reference to “long-term value creation” does not trigger a duty to

explicitly reference the relevance assessment - the existence and

impact of which had already been fully disclosed months earlier.

     Moreover,   to    the   extent    that   plaintiffs’     claims     are

predicated on a failure to disclose the relevance assessment’s Q2

2017 impact prior to the Company’s announcement of its Q2 2017

                                  48
financial results, we have previously dismissed similar claims as

“the typical type of ‘fraud by hindsight’ theory that courts have

been unwilling to entertain.”        In rе Duane Reade Inc. Sec. Litig.,

No. 02 Civ. 6478 (NRB), 2003 WL 22801416, at *10 (S.D.N.Y. Nov.

25, 2003); see also Arfa v. Mecox Lane Ltd., No. 10 Civ. 9053,

2012 WL 697155, at *12 (S.D.N.Y. Mar. 5, 2012), aff’d, 504 Fed.

Appx. 14 (2d Cir. 2012) (finding that a company has no general

“obligation to disclose the results of a quarter in progress.”);

In re Focus Media Ltd. Litig., 701 F. Supp. 2d at 539 (rejecting

effort “to hold Defendants liable for [their] failure to disclose

financial information about the third quarter before that quarter

had concluded.”).

            v. Announcement of Q2 2017 Financial Results

     In an search for actionable misstatements in Trivago’s Q2

2017 PR and CC, plaintiffs unconvincingly take umbrage with the

Company’s    use   of   the    terms      “deceleration,”   “reacted,”       and

“normalized,” claiming that such characterizations understated the

decrease in revenue Trivago expected and “conceal[ed] the far more

serious underlying reality” that Priceline had begun complying

with the Company’s landing page standards towards the end of Q2.

See CAC ¶¶ 154–55 (“We expect a deceleration of growth in the

second   half   compared      to   very     strong   quarters   in   2016.    As

anticipated, advertisers reacted to our relevance assessment at

the end of the second quarter.              As a result, the Revenue per

                                       49
Qualified Referral levels normalized.”).     Trivago, however, is not

required to “present an overly gloomy or cautious picture of

current performance and future prospects,” Novak v. Kasaks, 216

F.3d 300, 309 (2d Cir. 2000), and plaintiffs’ objections again

amount to nothing more than improper quibbles with Trivago’s

wording.    In re ProShares, 728 F.3d at 103.        There is no reason

here to substitute plaintiffs’ own “linguistic preference[s]” for

those of the Company’s, and we decline to “attribute to investors

a   child-like   simplicity”   by    presuming     their    incapacity     to

comprehend the basic meaning of plain English terms.             See id.

     Further, plaintiffs’ argument that Trivago violated Section

10(b) by failing to disclose that “RPQR was well on its way to a

massive decline for Q3 2017” in the middle of the quarter is

improperly premised on a theory of fraud by hindsight and must be

rejected.    See Duane Reade Inc., 2003 WL 22801416, at *10.

           vi. September 6, 2017 Updated Guidance

     Finally,    plaintiffs’   allegations       relating   to     Trivago’s

September 6, 2017 announcement that “[t]he anticipated negative

impact on RPQR that we discussed on our second quarter 2017

earnings call has been more significant than previously expected”

fails for many of the same reasons that we noted in addressing

Trivago’s prior disclosures.        CAC ¶ 156.     We add that, without

making any non-conclusory allegations that the negative impact was

not, in fact, “more significant” than anticipated at the time the

                                    50
statement was made, plaintiffs fail to adequately plead falsity.

See generally Denny v. Barber, 576 F.2d 465, 470 (2d Cir. 1978)

(plaintiffs cannot “seize upon disclosures made in later annual

reports and allege that they should have been made in earlier

ones.”).     Moreover, plaintiffs’ again rely in part on a non-

existent duty to disclose financial trends (in this case, Priceline

beginning to pull back its advertising in Q3 2017) mid-quarter.

See Duane Reade Inc., 2003 WL 22801416, at *10. 23

      For all of the foregoing reasons, we conclude that the CAC

does not allege any actionable misrepresentations or omissions.

      C. Scienter

      Even   assuming,    arguendo,    that      plaintiffs   had   adequately

alleged    actionable    misstatements      or   omissions,   their   manifest

failure to plead facts giving rise to any inference of scienter,

let alone a strong one, provides an independent ground upon which

to dismiss their Section 10(b) claims.

      The PSLRA requires that a plaintiff “state with particularity

facts giving rise to a strong inference that the defendant[s] acted

with the required state of mind.”          15 U.S.C.A. § 78u-4(b)(2).     “The


      23    Plaintiffs also argue that Trivago’s reported revenue, net income,
and RPQR figures themselves were misleading “because they failed to disclose,
and thus concealed, that their growth was driven, in part or in whole, by the
introduction of the relevance assessment.” CAC ¶ 126; see also id. ¶¶ 123–125,
142, 152. As the accuracy of the reported figures are not in dispute, Trivago’s
announcements of quarterly financial results are not actionable under the
federal securities laws. See In re Initial Pub. Offering Sec. Litig., 358 F.
Supp. 2d 189, 210 (S.D.N.Y. 2004) (“The disclosure of accurate historical data
does not become misleading even if less favorable results might be predictable
by the company in the future.”); In re Duane Reade, 2003 WL 22801416, at *6.

                                      51
requisite state of mind in a Section 10(b) and Rule 10b–5 action

is an intent ‘to deceive, manipulate, or defraud.’”                ECA & Local

134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase Co.

(“ECA”), 553 F.3d 187, 197 (2d Cir. 2009) (quoting Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 319 (2007)).                  The

inference must be more than merely reasonable or permissible; it

must be “cogent and compelling,” i.e., “strong in light of other

explanations.”       Tellabs, 551 U.S. at 324.            “A complaint will

survive . . . only if a reasonable person would deem the inference

of scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.”            Id.

       A strong inference of fraud may be established by alleging

facts demonstrating: “(1) that defendants had the motive and

opportunity to commit fraud, or (2) strong circumstantial evidence

of conscious misbehavior or recklessness.”             ECA, 553 F.3d at 198;

see also S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98,

109 (2d Cir. 2009) (defining recklessness as conduct that is

“highly unreasonable and which represents an extreme departure

from the standards of ordinary care to the extent that the danger

was either known to the defendant or so obvious that the defendant

must   have   been   aware   of   it.”)    (internal   quotation    marks   and

alteration omitted).         Where, as here, plaintiffs do not make a




                                      52
showing    of    motive, 24    “the     strength           of     the   circumstantial

allegations     of   conscious       misbehavior       or       recklessness    must    be

correspondingly greater.”            See ECA, 553 F.3d at 198–99 (citing

Kalnit v. Eichler, 264 F.3d 131, 142 (2d Cir. 2001)).

     In the Second Circuit,

        at least four circumstances may give rise to a strong
        inference of the requisite scienter: where the
        complaint sufficiently alleges that the defendants
        (1) benefitted in a concrete and personal way from
        the purported fraud; (2) engaged in deliberately
        illegal behavior; (3) knew facts or had access to
        information suggesting that their public statements
        were not accurate; or (4) failed to check
        information they had a duty to monitor.

Id. at 199.     Plaintiffs do not make any allegations with respect

to the (1), (2), or (4), relying exclusively on allegations that

Trivago   defendants     “knew       facts      or   had    access      to   information

suggesting that their public statements were not accurate.”                            Id.

at 198.

     Given the nature of plaintiffs’ theory of scienter, their

abject failure to identify any reports or statements containing

adverse facts that defendants had access at the time the statements

at issue were made is itself fatal to plaintiffs’ Section 10(b)

claims.     Novak,    216     F.3d    at     309     (“Where      plaintiffs    contend

defendants had access to contrary facts, they must specifically



      24    Nor could they, as “[m]otives that are common to most corporate
officers, such as the desire for the corporation to appear profitable and the
desire to keep stock prices high to increase officer compensation, do not
constitute ‘motive’ for purposes of this inquiry.” ECA, 553 F.3d at 198.

                                           53
identify the reports or statements containing this information.”).

Put simply, plaintiffs failed to establish “what the [d]efendants

knew and when they knew it.”               Freudenberg v. E*Trade Fin. Corp.,

712 F. Supp. 2d 171, 176 (S.D.N.Y. 2010).

       In an a rather desperate attempt to evade this requirement,

plaintiffs ask the Court to presume knowledge of falsity because

(1) the impact of the relevance assessment was calculable and

therefore     defendants      must   or     should    have     known   that   it   was

responsible for all of Trivago’s Q1 and Q2 2017 RPQR growth (as

opposed to most of the growth, as Trivago disclosed to investors),

(2) the relevance assessment constitutes a “core operation” of

Trivago, and (3) Trivago failed to mention the relevance assessment

by name in its Q4 2016 announcement.                 See Pls.’ Opp. to Trivago

Br. at 21–24.

       With   respect    to   (1),    plaintiffs      hang     their   hats   on   two

comments that Hefer made at a conference in November of 2017

(nearly a year after the introduction of the relevance assessment)

suggesting that the impact of the relevance assessment was a

calculable figure, as well Trivago’s disclosure that its Q1 2017

RPQR   growth     was   “largely     driven”    by    the     introduction    of   the

relevance assessment (thus suggesting that Trivago was, in fact,

calculating its impact).         The patent absurdity of asking the Court

to infer scienter from Trivago’s disclosure that revenue growth

was    “largely    driven”     by    the    very     policy    it   was   supposedly

                                           54
concealing raises a broader issue with plaintiffs’ theory of

scienter – namely, the cascade of disclosures clearly identifying

the   relevance     assessment   and    the    ample    cautionary       language

employed by the Company throughout the Class Period in warning

investors of the risks attendant to its implementation.                  To put it

mildly,   “[d]efendants’     disclosures      about    the   risk    .   .   .   are

inconsistent with a state of mind going toward ‘deliberate illegal

behavior’ or ‘conduct which is highly unreasonable and which

represents an extreme departure from the standards of ordinary

care.’”   Footbridge Ltd. v. Countrywide Home Loans, Inc., No. 09

Civ. 4050 (PKC), 2010 WL 3790810, at *20 (S.D.N.Y. Sept. 28, 2010).

In any event, the mere fact that the impact of the relevance

assessment    was   calculable   is    woefully      inadequate     grounds      for

purposes of scienter, particularly where, as here, plaintiffs fail

to adequately allege motive.       ECA, 553 F.3d at 198–99.

      Plaintiffs also invoke the “core operations doctrine,” which

provides that “[w]hen a plaintiff has adequately alleged that the

defendant made false or misleading statements, the fact that those

statements concerned the core operations of the company supports

the inference that the defendant knew or should have known the

statements were false when made.”              In re Atlas Air Worldwide

Holdings, Inc. Sec. Litig., 324 F. Supp. 2d 474, 489 (S.D.N.Y.

2004); see generally Cosmas v. Hassett, 886 F.2d 8, 13 (2d Cir.

1989).       The    Second   Circuit    has    not     decided      whether      the

                                       55
“core operations” doctrine remains valid as a theory of scienter

following the PSLRA, see Frederick v. Mechel OAO, 475 F. App’x

353,    356   (2d   Cir.   2012)    (declining         to    decide     whether    “the

‘core operations’ doctrine survives               as     a     viable     theory    of

scienter” following the PSLRA), but, regardless of its viability,

the doctrine contributes little to the scienter analysis here.

For one, the majority rule is to “consider the ‘core operations’

allegations to constitute supplementary, but not an independent,

means to plead scienter.”          Schwab v. E*TRADE Fin. Corp., 258 F.

Supp. 3d 418, 434 (S.D.N.Y. 2017) (Koeltl, J.) (internal quotation

marks omitted); see, e.g., In re Wachovia Equity Sec. Litig., 753

F. Supp. 2d 326, 352-53 (S.D.N.Y. 2011) (Sullivan, J.) (considering

“core    operations”       allegations       as        “supplementary       but    not

independently sufficient”).          In the utter absence of any other

evidence of fraudulent intent, the doctrine itself is insufficient

to give rise to the necessary inference. 25

       Finally,     plaintiffs     suggest    that          Trivago’s    failure    to

disclose the relevance assessment by name in its Q4 2016 results

supports an inference of scienter. Plaintiffs rely almost entirely

on Hefer’s December 2017 commentary that the introduction of the



      25    In any event, “courts have required that the operation in question
constitute nearly all of a company’s business before finding scienter based on
the ‘core operations doctrine,’” Tyler v. Liz Claiborne, Inc., 814 F. Supp. 2d
323, 343 (S.D.N.Y. 2011), and the CAC alleges that Priceline was only
responsible for less than 45% of Trivago’s revenues during the relevant time
period.

                                       56
relevance assessment was “one of the biggest changes” to Trivago’s

marketplace “in recent past” to suggest that Trivago knew this at

the time and still chose not to disclose the existence of the

relevance assessment by name.         CAC ¶ 68.    But, as discussed supra,

Hefer’s post hoc description of the impact that the relevance

assessment ultimately had on the Company impermissibly alleges

fraud by hindsight and does not speak to whether any defendant

believed that the relevance assessment was “one of the biggest

changes” at the time the Company’s Q4 2016 financial results were

announced.      Moreover, the inference proposed by plaintiffs is

undercut by Trivago’s aforementioned disclosures that Q4 2016

growth   was    attributable     to    “improved    commercialization”    (a

reference to the relevance assessment) and that the benefits of

that improved commercialization may disappear over time.

     Plaintiffs’ scattered attempt to string together an inference

of scienter from these stray threads is plainly insufficient for

purposes of stating a claim under Section 10(b).          Although we need

not undertake a competing inference analysis under Tellabs because

we find that plaintiffs have alleged no facts establishing strong

circumstantial      evidence   supporting    an    inference   of   scienter,

Tyler, 814 F. Supp. 2d at 344 n.18, we nevertheless observe that

any semblance of an inference of fraudulent intent raised by

plaintiffs     is   rendered   implausible   by    Trivago’s   numerous   and

fulsome disclosures made throughout the Class Period, and is

                                      57
therefore neither as cogent nor as compelling as an opposing

inference of non-fraudulent intent.

     D. Section 20 of the Exchange Act

     Finally, plaintiffs allege that the Individual Defendants are

liable under Section 20(a) of the Exchange Act because they acted

as “controlling persons” of Trivago who participated in the alleged

securities fraud.     CAC ¶¶ 225–230.       To establish a prima facie

case of control-person liability under sections 20(a), plaintiffs

must sufficiently allege a primary violation by the controlled

entity. See ATSI, 493 F.3d at 108.      Because plaintiffs have failed

to plead a primary violation by Trivago, their Section 20(a) claims

necessarily fail.    See Slayton v. Am. Exp. Co., 604 F.3d 758, 778

(2d Cir. 2010).

                               CONCLUSION
     For   the   foregoing   reasons,   NCR’s   motion   to   dismiss   for

insufficient service of process pursuant to Rule 12(b)(5) is

denied, and defendants’ motions to dismiss for failure to state a

claim pursuant Rule 12(b)(6) are granted in their entirety and

with prejudice.     We also dismiss the CAC as to the unserved and

non-moving Individual Defendants “because the issues concerning

[the non-moving defendants] are substantially the same as those

concerning the other defendants, and [plaintiffs] had notice and

a full opportunity to make out [their] claim[.]”         Hecht, 897 F.2d

at 26 n.6.


                                   58
       Although plaintiffs make a perfunctory request for leave to

amend in their opposition brief [Pls.' Opp. to Trivago Br. at 25],

they do so in concl usory fashion without providing an adequate

explanation of what       they would allege   in a   second consolidated

amended complaint to cure the CAC's deficiencies, and we therefore

deny their request.        See Campo v.   Sears Holdings Corp.,    371 F.

App'x 212, 218 (2d Cir. 2010)     (summary order)    (upholding denial of

leave to amend where "plaintiffs provide[d] no explanation of what

they would allege in an amended complaint to save their claims");

see also Metz v. U.S. Life Ins. Co. in City of New York,          662 F.3d

600,   603 (2d Cir. 2011).

       The Clerk of Court is respectfully directed to enter judgment

for    defendants    and terminate this   case and any motions pending

therein.

       SO ORDERED.

       Dated:       New York, New York
                    February 26, 2019

                                          L~
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                    59
